


117 S2597 IS: Healthy Dog Importation Act
U.S. Senate
2021-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2597
IN THE SENATE OF THE UNITED STATES

August 4, 2021
Mr. Grassley (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To amend the Animal Health Protection Act with respect to the importation of live dogs, and for other purposes.


1.Short titleThis Act may be cited as the Healthy Dog Importation Act. 2.Importation of live dogs (a)In generalThe Animal Health Protection Act (7 U.S.C. 8301 et seq.) is amended by inserting after section 10404 (7 U.S.C. 8303) the following:

10404A.Importation of live dogs
(a)DefinitionsIn this section: (1)ImporterThe term importer means any person who transports or causes the transportation of a dog into the United States from a foreign country.
(2)TransferThe term transfer means a change of ownership or control of an imported dog to another person, including by sale, adoption, exchange, or donation. (b)Requirements (1)In generalExcept as provided in paragraph (3), no person shall import a dog into the United States unless, as determined by the Secretary, the dog—
(A)is in good health;  (B)has received all necessary vaccinations and demonstrated negative test results, as required by the Secretary and evidenced by a certificate that—
(i)is issued by a licensed veterinarian accredited by a competent veterinary authority recognized by the Secretary; and (ii)is endorsed by that authority in a manner representing that the veterinarian issuing the certificate was authorized to do so; and
(C)is officially identified by a permanent method approved by the Secretary. (2)TransferExcept as provided in paragraph (3), no person shall import or cause the transportation of a dog into the United States from a foreign country for the purpose of transfer unless, as determined by the Secretary, the dog—
(A)meets the criteria described in paragraph (1); (B)is at least 6 months old; and
(C)is accompanied by an import permit issued by the Secretary under this Act. (3)ExceptionsThe Secretary, by regulation, shall provide an exception to any requirement under this Act in any case in which a dog is imported for purposes of transfer for—
(A)research purposes; (B)veterinary treatment, paid for by the importer, subject to the condition that the dog—
(i)is taken directly to a veterinary facility for treatment with appropriate quarantine until the dog meets the criteria described in paragraph (1); and  (ii)is then exported to its country of origin; or
(C)in the case of a dog that is less than 6 months old, lawful importation into the State of Hawaii in compliance with the regulations of the State of Hawaii and the other requirements of this section, if the dog is not transported out of the State of Hawaii for transfer at less than 6 months of age. (c)Implementation and RegulationsThe Secretary, the Secretary of Health and Human Services, the Secretary of Commerce, and the Secretary of Homeland Security, shall—
(1)promulgate such regulations as the Secretaries determine to be necessary to implement and enforce this section; (2) (A)facilitate electronic submission of all required documentation; and 
(B)make the information in the documentation submitted under subparagraph (A) available to the Secretary, the Secretary of Health and Human Services, the Secretary of Commerce, and the Secretary of Homeland Security, as applicable, for verification on arrival of the dog in the United States; and (3)determine and establish such fees for the issuance of permits and the carrying out of inspections with respect to dog importation as are necessary to fund the implementation and enforcement of this section.
(d)Rule of constructionNothing in subsection (c)(3) limits the availability of funding made available under section 10417 to carry out this section. (e)Enforcement (1)AuthorityThe Secretary shall have the authority granted under section 10414 to enforce this section.
(2)PenaltiesAn importer that fails to comply with this section shall— (A)be subject to penalties under section 10414; and
(B)if the importer is a dealer, provide, as the Secretary may determine, at the expense of the importer, for— (i)the care (including appropriate veterinary care), forfeiture, quarantine, and removal from the United States of each applicable dog; and 
(ii)the return of each applicable dog to its place of export, with due care for the welfare of each applicable dog.. (b)Conforming amendmentSection 18 of the Animal Welfare Act (7 U.S.C. 2148) is repealed.
3.Transportation
(a)Definition of transporterSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended— (1)in subsection (c)—
(A)in paragraph (2), by striking paragraph (1) and inserting subparagraph (A); and (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
(2)in each of subsections (a) through (o), by inserting a subsection heading, the text of which is comprised of the term defined in the subsection; (3)by redesignating subsections (a) through (o) as paragraphs (12), (15), (3), (17), (14), (6), (1), (7), (11), (2), (8), (9), (13), (4), (10), respectively, and indenting appropriately;
(4)by inserting after paragraph (4) (as so designated) the following:  (5)CompensationThe term compensation means any act, consideration, or thing of value received by a person directly, including cash or noncash benefits, cost-avoidance, obtaining positive or avoiding negative publicity, an exchange of services, or maintaining a license issued under any local, State, or Federal government authority.;
(5)by inserting after paragraph (15) (as so designated) the following:  (16)Sell; resellThe term sell or resell means to transfer ownership or control of an animal, including by sale, adoption, exchange, or donation.; and
(6)by adding at the end the following:  (18)TransporterThe term transporter means any person, department, agency, or instrumentality of the United States or of any State or local government, other than a carrier or intermediate handler, who—
(A)receives an animal from any importer, dealer, research facility, exhibitor, operator of an auction sale, or department, agency, or instrumentality of the United States or of any State or local government; and  (B)receives compensation for moving that animal in commerce..
(b)Humane standardsSection 13 of the Animal Welfare Act (7 U.S.C. 2143) is amended— (1)in subsection (a)(4)—
(A)in the first sentence, by striking air carriers, and inserting transporters, air carriers,; and (B)by adding at the end the following: The Secretary shall provide, by regulation, that each transporter, intermediate handler, or carrier receiving a certificate of veterinary inspection required under this section shall submit a copy of the certificate to the Secretary, who shall record the information in a centralized, publicly available database.;
(2)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; (3)in the second subsection (f) (relating to certificates of inspection required for delivery of an animal), by striking (f) No dogs or cats and inserting the following:

(g)No dogs or cats; and (4)in subsection (g) (as so redesignated)—
(A)in the first sentence— (i)by inserting importer, before dealer,; and
(ii)by inserting , transporter, after intermediate handler; and (B)in the second sentence—
(i)by inserting , the transporters, after the intermediate handlers; and (ii)by striking section 10 of this Act and inserting subsection (a)(4).
4.Regulations
(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Agriculture shall promulgate final regulations to implement the amendments made by this Act, including with respect to— (1)the verification on arrival in the United States of each dog being imported into the United States from a foreign country that the dog meets all applicable importation requirements; and 
(2)the denial of entry into the United States of any dog that fails to meet those requirements.  (b)Transition periodUntil the date on which final regulations are issued under subsection (a), the importation of live dogs shall be regulated in accordance with the regulations promulgated under section 18 of the Animal Welfare Act (7 U.S.C. 2148) (as in effect on the day before the date of enactment of this Act), but only to the extent that those regulations are not in conflict with section 10404A of the Animal Health Protection Act.

